— Order unanimously affirmed with costs. Memorandum: The question raised by this proceeding is whether the interest of petitioners, who purchased real property pursuant to a land contract, had priority over the interests of subsequent judgment creditors of the contractual vendor. In granting partial summary judgment to petitioners, Supreme Court answered the question in the affirmative. We affirm.
It is well settled that a party purchasing real property pursuant to a land contract is vested with equitable title to that property upon the execution of that contract (see, Barringer v European Am. Bank & Trust Co., 138 AD2d 437, 438; Bean v Walker, 95 AD2d 70, 72; see also, New York Cent. & Hudson Riv. R. R. Co. v Cottle, 187 App Div 131, 144, affd 229 NY 514). In this case, respondents hold judgment liens against petitioners’ contractual vendor. Those liens were secured after equitable title vested in petitioners. Respondents’ rights in the subject property are no greater than those of the debtor-contractual vendor. Thus, in attempting to enforce the judgment liens, respondents are entitled only to payments due under the land contract, if any, and cannot proceed directly against the subject real property (see, Barringer v European Am. Bank & Trust Co., supra; see also, Leonardo v Siegal, 150 AD2d 760; Bean v Walker, supra, at 74). (Appeal from Order of Supreme Court, Onondaga County, Mordue, J. — Summary Judgment.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.